Citation Nr: 1714308	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-01 009	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in February 2014, remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including especially to obtain all outstanding treatment records and for medical examinations reassessing the severity of the tinea pedis (Athlete's foot) and for an etiological opinion concerning the origins of the hepatitis C, particularly in terms of its posited relationship with the Veteran's time in service.

The Veteran since has withdrawn this appeal, however, so it must be summarily dismissed.


FINDING OF FACT

In a written statement received in February 2017, prior to the promulgation of a decision in this appeal, the Veteran requested withdrawal of this appeal as concerning these remaining claims of entitlement to service connection for hepatitis C and for a compensable rating for his tinea pedis; there consequently remains no question of fact or law for the Board to consider regarding these claims. 



CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal for service connection for hepatitis C and for a compensable rating for the tinea pedis; the Board has no further jurisdiction to consider this appeal.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated February 15, 2017, the Veteran requested withdrawal of his appeal as concerning the claim for service connection for Hepatitis C Virus (HCV).  He also withdrew his request for another Board hearing.  Still yet, he requested withdrawal of "all appeals on your record," which additionally includes his claim for a compensable rating for his tinea pedis.  Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Consequently, the Board does not have jurisdiction to further consider an appeal of these claims.



ORDER

The appeal seeking service connection for hepatitis C is dismissed.

The appeal seeking a compensable rating for tinea pedis also is dismissed.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


